926 So. 2d 492 (2006)
In re Karl E. BOELLERT.
No. 2006-B-0482.
Supreme Court of Louisiana.
April 17, 2006.

ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
The Office of Disciplinary Counsel ("ODC") commenced an investigation into allegations that respondent engaged in a sexual relationship with a client. Prior to the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline in which respondent admitted that his conduct violated Rules 1.7 (conflicts of interest) and 2.1 (a lawyer shall exercise independent professional judgment in representing a client) of the Rules of Professional Conduct. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Karl E. Boellert, Louisiana Bar Roll number 3212, be suspended from the practice of law for a period of one year and one day. This suspension shall be deferred in its entirety, subject to respondent's successful completion of a two-year period of probation governed by the terms and conditions set forth in the Petition for Consent Discipline. Any failure of respondent to comply with the conditions of probation, or any misconduct during the probationary *493 period, may be grounds for making the deferred suspension executory, or imposing additional discipline, as appropriate.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court's judgment until paid.
JOHNSON, J., would reject.